NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


KAREN C. D'ORSI, individually and as        )
guardian of JAMES F. D'ORSI,                )
                                            )
              Appellant,                    )
v.                                          )      Case No. 2D19-408
                                            )
THERESE SCHULTZ, guardian of the            )
property of James F. D'Orsi, KAREN          )
COONS D'ORSI, LAURA D'ORSI                  )
BAUMAN, and JONATHAN D'ORSI,                )
                                            )
              Appellees.                    )
                                            )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Christopher D. Donovan, and Cathy S.
Reiman, of Roetzel & Andress, LPA,
Naples, for Appellant.

Matthew A. Linde and Douglas T. Gould of
Linde Law Group, Fort Myers, for
Appellees.


PER CURIAM.

              Affirmed.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.